Citation Nr: 1428952	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-11 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left arm and wrist disorder, to include nerve damage (claimed as a left wrist sprain and broken left arm), to include as secondary to service-connected residuals of a laceration to the left index finger.

2.  Entitlement to a compensable rating for the residuals of a laceration to the left index finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  Following the hearing, the Veteran's representative submitted additional medical evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The Board notes that the Veteran also appealed the RO's findings in a September 2009 rating decision.  In that rating decision, the RO determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for left ocular damage.  However, he did not submit a substantive appeal for this particular issue following the issuance of a March 2010 statement of the case (SOC).  See 38 C.F.R. § 20.202.  Accordingly, that issue no longer remains in appellate status, and no further consideration is required.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals a copy of the hearing transcript and VA treatment notes relevant to the issues on appeal; however, the RO considered those records and readjudicated the claims in a June 2013 supplemental statement of the case (SSOC).

The issue of entitlement to service connection for a left arm and wrist disorder, to include as secondary to the service-connected left index finger disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed December 1983 rating decision, the RO denied service connection for a left arm disability; the Veteran did not submit additional relevant evidence within one year.

2.  The evidence received since the December 1983 rating decision relates to an unestablished fact necessary to substantiate the service connection claim for a left arm and wrist disorder, to include nerve damage.

3.  The Veteran's left index finger disability is manifested primarily by chronic pain and stiffness, without limitation of motion or any demonstrable functional impairment.


CONCLUSIONS OF LAW

1.  The December 1983 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160 (2013).

2.  New and material evidence has been received since the December 1983 rating decision to reopen a service connection claim for a left arm and wrist disorder, to include nerve damage.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for a compensable evaluation for the residuals of a laceration to the left index finger are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Given the Board's favorable disposition of the petition to reopen the claim of entitlement to service connection for a left arm and wrist disorder, to include nerve damage, the Board finds that all notification and development action needed to fairly adjudicate this part of the appeal have been accomplished.

With respect to the Veteran's claim for an increased rating for his service-connected left finger disability, the Board notes that upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

With respect to the claim for an increased rating for the service-connected left index finger disability, the RO provided the Veteran with a notification letter in September 2009, prior to the initial decision on the claim in December 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the September 2009 letter notified the Veteran of the evidence needed to substantiate his claim for an increased evaluation.  The letter also informed him of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to an increased rating for his service-connected left index finger disability.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA examination reports, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  In this case, the Veteran was afforded VA examinations in November 2009, February 2011, and May 2013 in connection with his claim for a compensable rating for his left index finger disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because, as shown below, the examiners provided the requisite objective test results to adequately rate the Veteran's finger disability.  They also reviewed the Veteran's claims file and considered his medical history.

In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's left index finger disability since he was last examined.  38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

At the January 2014 Board hearing, the Veterans Law Judge, the Veteran, his wife, and the representative outlined the increased rating issue on appeal and engaged in a discussion as to substantiation of that claim.  The Veteran's specific symptomatology was discussed in detail by the parties at that hearing.  In fact, the Veteran's representative spent a considerable amount of time identifying the relevant evidence and interviewing the Veteran.  The Veterans Law Judge also clarified whether any additional relevant evidence was available which could be capable of substantiating this claim.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 38 C.F.R. § 3.103(c)(2). 

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

New and Material Evidence

Regardless of whether the RO granted or denied an application to reopen, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001).

The Board has jurisdiction to address a new and material issue and to reach the underlying claim de novo.  A final rating decision may be reopened when new and material evidence is presented or secured with respect to a disallowed claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the final December 1983 rating decision, there was no medical evidence of a current disability to substantiate a service connection claim for a left arm disability.  Thus, the claim was denied.

The evidence submitted since the final December 1983 decision includes post-service VA treatment records, January 2014 hearing testimony, and a January 2014 VA peripheral nerves examination report.  The records include complaints of left arm and hand pain, and the January 2014 VA examiner diagnosed the Veteran with radial nerve neuropathy.  In addition, the VA examiner opined that the Veteran's hand and shoulder pain was a consequence of injuries during service, and during the hearing, the Veteran testified that he had two separate injuries to his left hand during service.  He indicated that he had pain that radiated from his left elbow to his wrist secondary to his service-connected left index finger disability.  These records and testimony constitute new and material evidence sufficient to reopen the service connection claims because they were not previously of record and they indicate the Veteran has a current left arm and wrist disorder.  They also raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left arm and wrist disorder, to include nerve damage; particularly when considered as triggering VA's duty to assist.  Accordingly, the claim is reopened. 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  As in this case, where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was originally granted service connection for residuals of a laceration of the left index finger in May 2007, and he was assigned a noncompensable evaluation, effective from March 31, 2005, under Diagnostic Code 5229.  This evaluation contemplates limitation of motion of the index finger when there is a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A maximum 10 percent evaluation is assigned for limitation of motion of the index finger when there is a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5229. 

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the MCP joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

In this case, the evidence demonstrates that the Veteran had essentially full range of motion of the left index fingers on every occasion that he was evaluated by VA during the pendency of this appeal.  See November 2009, February 2011, and May 2013 VA examination reports.  Although the Veteran had a slight decrease of motion of the DIP joint of the index finger when examined by VA in February 2011, there was no limitation of motion of the finger.  That is, the Veteran could touch the finger tip of his finger to the proximal transverse crease of the palm of his left hand.  Therefore, there is no basis for the assignment of a compensable evaluation for the left index finger under Diagnostic Code 5229. 

Finally, absent evidence of ankylosis of the index finger or actual or functional impairment in the finger commensurate with amputation, there is no basis for a higher schedular evaluation under any other potentially applicable rating code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5219, 5223, 5224, 5230, 5149, 5154, 5155.   2006 and 2011 X-ray reports noted no abnormalities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The Board notes that, throughout the appeal, the Veteran has complained of pain that radiated from his left hand to his left elbow.  However, this issue will be adjudicated on a separate basis, as discussed in the remand below.

Consideration must also be given to any functional impairment of the Veteran's ability to engage in ordinary activities and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2013).  Although the Board is sympathetic to the Veteran's complaint of chronic pain and stiffness in the left index finger, "a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, there were no objective observations of pain, cramping stiffness or any additional functional loss of use due to pain or on repetitive motion.  Indeed, the 2013 VA examiner expressly noted that there was no functional loss or impairment or additional limitation of motion upon use; this was despite the Veteran's credible reports of chronic pain.  The Veteran's reports of pain are not enough to obtain an increased evaluation and the remaining evidence of record does not indicate visible behavior or adequate pathology demonstrating any functional impairment commensurate with the criteria necessary for a compensable evaluation for either digit during the pendency of this appeal.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (noting that "although pain may cause a functional loss, pain itself does not constitute functional loss").  In light of the evidence of record, the Board finds that an increased evaluation for the left index finger disability based on additional functional loss is not demonstrated. 

The Board further acknowledges the presence of scars.  The Veteran's scars, however, are not of the requisite size for a compensable rating, nor is there any indication that the scars are painful, unstable, or otherwise affect functioning.  See May 2013 VA examination report.  Thus, the criteria for a compensable rating for the scars are not met.

In reaching this decision, the Board has specifically considered the Veteran's competent and credible lay statements regarding the manifestations of his disability.  To the extent he asserts that he currently is experiencing symptoms that warrant a compensable rating, these statements are outweighed by the VA examiners' findings.  The examiners have specialized medical knowledge and training to and their findings are given more weight than the lay statements in this particular instance.

Applying the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's present impairment from his index finger disability does not suggest that he has sufficient symptoms so as to a warrant a compensable evaluation.  Accordingly, the Board finds that the noncompensable evaluations currently assigned for the left index finger disability accurately depicts the severity of the condition during the pendency of this appeal, and there is no basis for a higher rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left index finger disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his pain and stiffness with functional limitations.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such impairment.

The weight of the evidence also does not show that there is marked interference with employment.  The Veteran is currently employed as a small business owner and has to make accommodations for the days his disability impacts his work.  The May 2013 VA examiner opined that the Veteran's left index finger disability did not impact his ability to work.  The Board finds that these accommodates and time missed do not rise to the level of marked interference.  .  The Board notes that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1.  Therefore, the Veteran's left index finger disability does not rise to the level of "marked interference with employment" to render impractical the application of the regular rating standards.  See 38 C.F.R. § 3.321(b)(1). 

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to his service-connected left index finger disability, to suggest that he is not adequately compensated for his disability by the Rating Schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  Indeed, there is no allegation or evidence of inpatient treatment for his left index finger disability. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left index finger disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a left arm and wrist disorder, to include nerve damage; the petition to reopen is granted.

A compensable rating for the residuals of a laceration to the left index finger is denied.


REMAND

During the January 2014 hearing, the Veteran testified that he his current left arm and wrist pain was related to his service-connected left index finger disability and the residuals of a sprained wrist during service.  He indicated that he had nerve pain that extended from his left elbow, through his wrist, to the area between his thumb and index finger.

Following the hearing, the Veteran's representative submitted a copy of a January 2014 VA peripheral nerves examination, in which the examiner diagnosed radial nerve neuropathy.  He indicated that the Veteran's left hand pain began over ten years ago and he had subsequent left shoulder pain that began six to seven years ago.  He also opined that the Veteran's pain was the "consequence of injuries while in military service."  It is unclear whether the examiner reviewed the claims file, which injury the examiner was referring to, and the examiner did not address the Veteran's contention that his left arm and wrist pain was caused or aggravated by his service-connected left index finger disability.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the claimed left arm and wrist disorder, to include nerve damage.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of other health care providers, if any, who have provided treatment for his claimed left arm and wrist disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file. 

2.  After any additional records are associated with the claims file, refer the Veteran's claims folder to the January 2014 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the claimed left arm and wrist disorder, to include nerve damage.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment notes, post-service medical records, lay statements, and the January 2014 VA peripheral nerves examination report.

An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and an explanation should be provided for that conclusion.  The examiner should presume that the Veteran's statements are credible for purposes of this examination.

The examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current left arm and wrist disorder manifested in service or was otherwise causally or etiologically related to his military service.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran's left arm and wrist disorder was caused or permanently aggravated by his service-connected left index finger disability.

In this context, "aggravation" is defined as a permanent worsening of the disability beyond its natural progression.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


